Citation Nr: 0523783	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  99-02 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for residuals of a 
motor vehicle accident, to include multiple joint injuries.

2.  Entitlement to service connection for cervical strain 
(neck disability).

3.  Entitlement to service connection for degenerative joint 
disease of the thoracic spine (thoracic spine disability).

4.  Entitlement to service connection for lumbosacral strain 
and disc disease (low back disability).

5.  Entitlement to service connection for right knee sprain 
(right knee disability). 

6.  Entitlement to service connection for torn medial 
meniscus and chondromalacia, left knee (left knee 
disability).

7.  Entitlement to service connection for residuals of 
fracture, right clavicle.

8.  Entitlement to service connection for carpel tunnel 
syndrome, bilaterally.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
January 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1998 and September 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wilmington, Delaware that denied 
service connection for residuals of a motor vehicle accident, 
to include multiple joint injuries, cervical strain, 
degenerative joint disease of the thoracic spine, lumbosacral 
strain and disc disease, right knee sprain, torn medial 
meniscus and chondromalacia, left knee, residuals of 
fracture, right clavicle, and bilateral carpel tunnel 
syndrome.  The veteran perfected a timely appeal of these 
determinations to the Board.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran has 
joint injuries.

2.  The medical evidence does not show that the veteran 
currently has cervical strain.

3.  The veteran's degenerative joint disease of the thoracic 
spine is not related to an in-service disease or injury.

4.  The veteran's lumbar disc disease with lower extremity 
neuropathy is not related to an in-service disease or injury.

5.  The medical evidence does not show that the veteran 
currently has right knee disability.

6.  The veteran's torn medial meniscus and chondromalacia, 
left knee is not related to an in-service disease or injury.

7.  The medical evidence does not show that the veteran 
currently has residuals of fracture, right clavicle.

8.  The veteran's bilateral carpel tunnel syndrome is not 
related to an in-service disease or injury.


CONCLUSIONS OF LAW

1.  Joint injuries were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2004).

2.  Cervical strain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2004).

3.  Degenerative joint disease of the thoracic spine was not 
incurred in or aggravated by service; and it cannot be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2004).

4.  Lumbar disc disease with lower extremity neuropathy was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

5.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2004).

6.  Torn medial meniscus and chondromalacia, left knee was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

7.  Residuals of fracture, right clavicle was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2004).

8.  Bilateral carpel tunnel syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

In the present case, the RO, in a letter dated in June 2001, 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  By way of this 
letter, the veteran was furnished notice of the types of 
evidence needed in order to substantiate his claims of 
service connection, as well as the types of evidence VA would 
assist him in obtaining.  The veteran was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows a currently disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The veteran was 
also informed that this evidence could consist of medical 
records or medical opinions, and that the veteran could send 
information describing additional evidence relevant to his 
claim, or the evidence itself, to VA.  

By way of December 1998 and September 2002 rating decisions, 
a January 1999 Statement of the Case, and a June 2005 
Supplemental Statement of the Case, the RO advised the 
veteran and his representative of the basic law and 
regulations governing his claims, and the basis for the 
denial of his claims.  These documents, as well as VA letters 
to the veteran, also specifically informed the veteran of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of copies of the appellant's service 
medical records, post-service VA and private medical 
treatment records, VA examinations in connection with his 
claims, and statements, including lay statements, submitted 
by the veteran and his representative in support of his 
claims.  In this case, the Board finds that VA undertook 
reasonable development with respect to the veteran's claim 
and further development is not warranted.  

Based on the foregoing, the Board concludes that there is no 
material evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, 
including arthritis, a presumption of service connection 
arises if the disease is manifested to a degree of 10 percent 
within a year following discharge from service.  38 C.F.R. 
§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In adjudicating a claim, 
the Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

A.  Medical evidence.

The service medical records in this case show that the 
veteran was involved in a motor vehicle accident in October 
1981 while in the service.  The records indicate that the 
veteran was the driver of the car and that he was brought to 
the emergency room with complaints of back pain and pain in 
multiple part so f his body.  The veteran denied any pain in 
the head, neck, chest abdomen, hips or extremities.  Army 
records after the accident noted that the veteran complained 
of neck and right knee pain in addition to back pain.  Other 
records indicate a mild cervical strain, contusion of the 
right shoulder, 3 cm laceration of the right knee, and a 
contusion on the back.  Upon discharge he was diagnosed with 
lumbosacral strain and grade I and II sprain of the right 
medial collateral ligament at the right knee.  His right knee 
was treated with a bent knee cast for a period of three to 
six weeks.  X-rays taken at the time indicated no fracture of 
the left knee, right shoulder, right elbow, or right hand.  
In addition no injury was seen in the lumbosacral spine.  
Upon exit from the service in January 1982, the veteran's 
Report of Medical History noted pain in the right knee and 
persistent pain in the thoracic spine.  Despite these 
notations, however, the examiner found that the veteran's 
spine and lower extremities were "normal."  

After discharge from service, there are no medical records 
pertaining to the veteran's various disabilities until 1997.  
In this regard, the veteran's claims file contains records of 
the veteran's treatment at the Wilmington, Delaware, VA 
Medical Center and also contains several private medical 
reports.  These records contain evidence of treatment for the 
veteran's various pains and maladies, including chronic knee 
and back pain, as well as right shoulder pain.  The records 
also indicate that the veteran worked in construction, 
specifically his own roofing business, and that his 
conditions could possibly improve if he were to cut down on 
the strenuous physical demands of his then current work.

In connection with his claims, the veteran was afforded a VA 
examination in May 1998.  The examiner does not indicate 
whether the veteran's claims file was available for review.  
After noting the veteran's medical history, including his 
1981 accident, the veteran was examined.  He was diagnosed 
with status post fracture, right clavicle, with partial 
separation, right acromioclavicular joint, with post-
traumatic degenerative joint disease and adhesive 
capsulitis/tendinitis, right shoulder; chronic lumbar strain 
and sprain with post traumatic degenerative joint disease, 
symptomatic; chronic grade II sprain, right knee, with post 
traumatic degenerative joint disease/lateral subluxation 
right patella.  The examiner did not offer an opinion 
regarding the onset of these conditions.

In January 2001, the veteran was again examined by VA in 
connection with his claims.  The examiner noted that he 
reviewed the entire claims file in connection with the claim, 
and noted that the veteran gave a history that all of his 
claimed disabilities were the result of a motor vehicle 
accident in the service.  After a thorough examination of the 
veteran, the examiner diagnosed the veteran with lumbosacral 
strain, healed; lumbar disc disease with lower extremity 
neuropathy; mild cervical strain, healed; bilateral carpel 
tunnel syndrome; extensive degenerative joint disease lower 
thoracic spine; wedge deformity of T-8, developmental versus 
traumatic; healed sprain right medial collateral ligament; 
healed laceration of the left knee; torn posterior horn 
medial meniscus and chondromalacia left knee; and healed 
fracture right distal clavicle with minor residual deformity.  
No other disabilities were diagnosed, including any joint 
disabilities.  With respect to the question of nexus to 
service, the examiner noted that he reviewed the veteran's 
entire claims file and other records provided and stated that 
"[b]ased on the information available, it is my opinion that 
the lumbosacral strain healed.  Any current symptoms are due 
to the stresses of heavy construction work over the ensuing 
years.  The same is true with the cervical strain.  Carpel 
tunnel syndrome is unrelated to the service-connected injury.  
As far as the thoracic spine condition is concerned, the 
location of the pain does not correspond to the deformity of 
the vertebral body and the multiple area of degenerative 
joint disease.  It is my opinion that the deformity that is 
present was not due to the motor vehicle accident.  If it 
were, that area would have been significantly painful 
promptly and for several weeks afterwards and would certainly 
have been recorded in the medical records, and there is no 
record of that.  The present R knee symptoms would also be 
attributable to the stresses of heavy construction work and 
ladder climbing over the years and not to a healed medial 
collateral ligament sprain.  The same is true of the L knee 
symptoms.  The laceration would have no relationship to the 
chondromalacia or the torn meniscus.  As far as the L [sic] 
shoulder is concerned, I am not able to connect the fracture 
and deformity to the original injury.  If there were a 
fracture at that time, it would have shown up on the x-rays 
which were reported to be negative.  There would have been 
much more in the way of pain complaint which did not appear 
in the records.  Therefore I have to assume that this 
condition developed some time subsequent to the 1981 motor 
vehicle accident."

After this examination, additional VA records and records in 
connection with the veteran's claim for disability with the 
Social Security Administration were associated with the file.  
These records also note the veteran's complaints of pain in 
the back, shoulder and knees.  They, however, do not add 
anything materially probative to the information that was 
before the VA examiner in January 2001.

B.  Service connection for degenerative joint disease of the 
thoracic spine, lumbar disc disease with lower extremity 
neuropathy, torn medial meniscus and chondromalacia, left 
knee, and bilateral carpel tunnel syndrome.

In this case, it is clear that the veteran has been diagnosed 
with degenerative joint disease of the lower thoracic spine, 
lumbar disc disease with lower extremity neuropathy, torn 
posterior horn medial meniscus and chondromalacia, left knee, 
and bilateral carpel tunnel syndrome.  Therefore, although 
the Board has reviewed the lay and medical evidence in 
detail, the Board will focus its discussion on evidence that 
concerns whether these conditions had their onset during 
service, or in the case of arthritis, within one year of 
service.  

In this case, the only medical evidence in the file that 
addresses nexus to service is the January 2001 VA 
examination.  Here the examiner notes that the veteran was 
involved in an accident in 1981, but finds that the veteran's 
current disabilities are not related to this event.  
Specifically, the examiner wrote "[b]ased on the information 
available, it is my opinion that the lumbosacral strain 
healed.  Any current symptoms are due to the stresses of 
heavy construction work over the ensuing years. ... Carpel 
tunnel syndrome is unrelated to the service-connected injury.  
As far as the thoracic spine condition is concerned, the 
location of the pain does not correspond to the deformity of 
the vertebral body and the multiple area of degenerative 
joint disease.  It is my opinion that the deformity that is 
present was not due to the motor vehicle accident.  If it 
were, that area would have been significantly painful 
promptly and for several weeks afterwards and would certainly 
have been recorded in the medical records, and there is no 
record of that. ... [with respect to] the L knee symptoms [the 
present symptoms would be attributable to the stresses of 
heavy construction work and ladder climbing over the years].  
The laceration would have no relationship to the 
chondromalacia or the torn meniscus."

In light of the foregoing, the Board finds that the evidence 
of record is against a finding that the veteran's 
degenerative joint disease of the thoracic spine, lumbar disc 
disease with lower extremity neuropathy, torn medial meniscus 
and chondromalacia, left knee, and bilateral carpel tunnel 
syndrome are related to a disease or injury in service.  The 
only medical evidence in this regard answers the question in 
the negative.  

While the veteran may feel that his conditions are related to 
his in service automobile accident, as a lay person the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Without medical evidence 
linking his conditions with his active duty service, there is 
no basis upon which to establish service connection.  Service 
connection for these conditions must therefore be denied.  

C.  Service connection for joint injuries, cervical strain, 
right knee disability, and residuals of fracture, right 
clavicle.

The veteran has also requested service connection for joint 
injuries, cervical strain, right knee disability, and 
residuals of fracture, right clavicle.  

After a careful review of the medical evidence, the Board 
finds that the record does not support a showing that the 
veteran currently has these conditions, and thus his claims 
must be denied.

The medical evidence in this case consists of the veteran's 
service medical records, post-service private and VA 
treatment records, and VA examinations.  A review of these 
records reveals no complaints of or treatment for any "joint 
injuries" in service or within one year of service.  In 
addition, the veteran's post-service medical records do not 
reveal complaints of or treatment for any joint injuries and 
neither VA examiner diagnosed the veteran with any such 
condition(s).

With respect to the veteran's claims for cervical strain, 
right knee disability, and residuals of fracture, right 
clavicle, the Board notes that the 1998 VA examiner diagnosed 
the veteran with status post fracture, right clavicle, with 
partial separation, and chronic grade II sprain, right knee, 
with post traumatic degenerative joint disease/lateral 
subluxation right patella.  No cervical strain was diagnosed.

The January 2001 VA examiner found healed mild cervical 
strain, healed sprain right medial collateral ligament; and 
healed fracture right distal clavicle with minor residual 
deformity.  

In this case, the Board notes that the May 1998 VA examiner 
did not indicate whether the veteran's claims file was 
available in connection with his examination and did not 
offer any opinion regarding onset.  The January 2001 
examiner, on the other hand, thoroughly reviewed the 
veteran's file and took into consideration the veteran's 
medical history.  He also extensively examined the veteran in 
connection with his specific claims and offered a detailed 
medical analysis backing his conclusions.  The Board 
therefore finds the January 2001 report more probative than 
the 1998 examination and other evidence submitted by the 
veteran.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 
217 F.3d 854 (Fed. Cir.1999) (unpublished decision), cert. 
denied 120 S.Ct. 1251 (2000) (it is not error for the Board 
to value one medical opinion over another, as long as a 
rationale basis for doing so is given).  And based on this 
report, the veteran's mild cervical strain, sprain of right 
medial collateral ligament, and fracture right distal 
clavicle are all healed and do not represent current 
disabilities. 

In light of the foregoing, the Board must deny the veteran's 
claim.  The veteran has not presented evidence that he 
currently has joint injuries, cervical strain, a right knee 
disability, or residuals of fracture, right clavicle.  And 
without a current disability, a claim for entitlement to 
service connection for such condition cannot be sustained.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
this regard, the Board notes that the veteran, as a lay 
person, is not competent on his own to establish a medical 
diagnosis or show a medical etiology as such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions; see also Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the medical evidence 
is against a showing that the veteran currently has these 
disabilities, there is no basis upon which to establish 
service connection for these conditions.




ORDER

Service connection for residuals of a motor vehicle accident, 
to include multiple joint injuries, is denied.

Service connection for cervical strain is denied.

Service connection for degenerative joint disease of the 
thoracic spine is denied.

Service connection for lumbosacral strain and disc disease is 
denied.

Service connection for right knee sprain is denied. 

Service connection for torn medial meniscus and 
chondromalacia, left knee, is denied.

Service connection for residuals of fracture, right clavicle, 
is denied.

Service connection for bilateral carpel tunnel syndrome is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


